Per Curiam.
— Plaintiffs brought this action to rescind a contract for the exchange of their store building arid equipment for the interests of defendants Hoopman in a certain lake resort. Hoopmans denied plaintiffs’ allegations of fraud, supporting their demand for rescission, and prayed for specific performance of the exchange agreement. The trial court found in favor of defendants on all issues of fact. Judgment was entered dismissing plaintiffs’ action and granting Hoopmans’ prayer for specific performance. Plaintiffs have appealed. Their controlling assignments of error are directed to findings of fact, either as entered or refused by the trial court.
Defendants submit that this case is governed by the well-established rule that, unless the evidence preponderates against the findings of the trial court, we will not disturb those findings, and they cite Selig v. Bergman, 43 Wn. (2d) 205, 260 P. (2d) 883 (1953), and other cases. We agree. We have reviewed the evidence. The stated rule governs our disposition of the issues of fact in this case. No useful purpose would be served by a relation of those facts in detail, or by a repetition of the often-stated rules pertaining to actions for rescission upon the ground of fraud.
*919Upon the failure of plaintiffs’ action to rescind the exchange agreement, it was proper for the court to enter a decree ordering that it be performed.
The judgment is affirmed.
April 26, 1954. Petition for rehearing denied.